DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-3, as presented April 10, 2019, stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As presently claimed, claim 1 is “a method for a plantar bone plate for treating fractures of a metatarsal bone…”.  It is unclear, as presented, what this is intended to be. The way this is written leads open to interpretation what this clause means. Examiner believes this could be understood to be:
A method of creating a bone plate; or
A method of use of a bone plate
Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medoff (US 2009/0275991 A1).
Regarding claims 1-3, as best understood, Medoff teaches a method of use of a plantar bone plate 40 as at fig. 2C for treating fractures of a metatarsal bone [0047], comprising: 
providing a generally elongate member 41 having an upper surface (down in fig. 2C) and a lower surface (up in fig. 2C); 
disposing two or more fixation apertures 66 along a longitudinal dimension of the elongate member 41; 
configuring the two or more fixation apertures 66 capable of receiving fasteners suitable for fastening the plantar bone plate 40 to the metatarsal bone [0047]; 
forming a compression slot 67 capable of receiving a fastener perpendicular to the upper surface or at an oblique angle suitable for compressing adjacent portions of the metatarsal bone so as to encourage bone fusion (there is no reason that the slot cannot be used in this way); and 
applying a curvature along the elongate member such that the plantar bone plate mates with the anatomy of the plantar aspect of the metatarsal bone [0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799